United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604
                          January 22, 2001


                                 Before

               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. MICHAEL S. KANNE, Circuit Judge


SHAWN OWENS,                                  Appeal from the United
      Petitioner-Appellant,                   States District Court
                                              for the Northern
No. 00-1521         v.                        District of Illinois,
                                              Eastern Division.
WILLIAM E. BOYD, Warden,
Western Illinois Correctional Center,         No. 99 C 5366
      Respondent-Appellee.                    Charles P. Kocoras,
                                              Judge.




                                 Order

     The opinion of this court issued on December 19, 2000, is
amended as follows:

Replace this language at page 2 of the slip opinion:

     For Shawn Owens, who has been convicted of murder and
     sentenced to 50 years in prison, the conclusion of direct
     review occurred on June 30, 1997, when the state's appellate
     court affirmed his conviction and sentence. See Gutierrez v.
     Schomig, No. 00-1384 (7th Cir. Nov. 30, 2000) (time begins
     with final decision, not on the later expiration of the time
     to seek additional review).
No. 00-1521                                          Page 2


With this language:

     For Shawn Owens, who has been convicted of murder and
     sentenced to 50 years in prison, the conclusion of direct
     review occurred on August 5, 1997, thirty-five days after
     the state's appellate court affirmed his conviction and
     sentence. See Ill. Sup. Ct. R. 315(b) (allowing a maximum of
     35 days to file a petition for leave to appeal to the
     state's highest court). Cf. Gutierrez v. Schomig, 233 F.3d
     490 (7th Cir. 2000) (holding that the approach of
     §2244(d)(1)(A), which includes time for seeking additional
     review on direct appeal, does not apply to §2244(d)(2),
     which deals with time devoted to seeking collateral relief
     in state court).

Replace this language at page 6:

          Affirmance of Owens's conviction in June 1997 starts
     the time under §2244(d)(1)(A).

With this language:

          Section 2244(d)(1)(A) started the clock on August 5,
     1997, when the time to ask the state's supreme court to
     review the conviction expired.